DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims and abstract of the specification, in the submission dated 3/16/21, are acknowledged and accepted.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 8-12, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyama et al. (US 2018/0039074) (of record) in view of Chou et al. (US 7,990,595).
Consider claim 1, Oyama discloses (e.g. figures 1 and 7) a display device, comprising: a light source; and
a scanning mirror system (100, scanning apparatus) coupled to a support structure (4, supporting frame) and configured to scan light from the light source to form a displayed image, the scanning mirror system comprising:
a mirror (1, reflector); 
a flexure supporting (2, torsion beams) the mirror, the flexure comprising a first portion extending in a first direction from the mirror and a second portion extending in a second direction from the mirror (i.e. from the top and bottom of the reflector);
a first anchor and a second anchor (41, supporting portions) each coupled to the support structure, the first anchor and the second anchor located on opposing sides of the mirror (R and L sides of the reflector as shown in figure 7); 
a first arm (3, coupling portion) extending between the first anchor and the first portion of the flexure (between 41 and 2, see figure 7);
a second arm (3, coupling portion) extending between the first anchor and the second portion of the flexure (between 41 and 2, see figure 7), each of the first arm and the second arm defining a respective gap (7, second slit) that extends inwardly from an outer perimeter of the scanning mirror system;
a third arm (3, coupling portion) extending between the second anchor and the first portion of the flexure (between 41 and 2, see figure 7);

an actuator system (51-54, piezoelectric elements) configured to actuate the first arm, the second arm, the third arm, and the fourth arm to thereby vary a scan angle of the mirror (the mirror is adjusted via the piezoelectric elements) [0039-0044].
However, Oyama does not explicitly disclose a support structure comprising a circuit board, the circuit board comprising drive circuitry.  Oyama and Chou et al. are related as scanner devices.  Chou discloses (e.g. figure 1) a support structure comprising a circuit board (the substrate 11 can be a circuit board), the circuit board comprising drive circuitry (the circuit board would include drive circuitry for the scanning mirror to function as intended) [col. 5, lines 30-67].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the support of Oyama, to be a circuit board as taughy by Chou et al., in order to utilize a dual purpose substrate.
Consider claim 2, the modified Oyama reference discloses (e.g. figures 1 and 7 of Oyama) a display device, wherein the actuator system comprises one or more piezoelectric actuators (51-54, piezoelectric elements) [0039-0044 of Oyama].
Consider claim 3, Oyama does not explicitly disclose that the actuator system comprises one or more of an electrostatic actuator and an electromagnetic actuator.  Although Oyama et al. do not explicitly disclose that the actuator is selected from an electrostatic or electromagnetic actuator, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention that the actuators could be selected from the group of two since actuators are disclosed and Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify the actuators to be selected from the group of electrostatic or electromagnetic in order to utilize widely available and cost-effective actuators for the mirror device.	
Consider claim 8, the modified Oyama reference discloses (e.g. figures 1 and 7 of Oyama) a display device, wherein the first arm, the second arm, the third arm, and the fourth arm are configured to mechanically amplify motion created by the actuator system (arms 3 are longer than the actuators) [0039-0044 of Oyama].
Consider claim 9, the modified Oyama reference discloses (e.g. figures 1 and 7 of Oyama) a display device, wherein each of the third arm and the fourth arm define a respective gap that extends inwardly from the outer perimeter of the scanning mirror system (gap 7 exists for all arms) [0039-0044 of Oyama].
Consider claim 10, Oyama discloses (e.g. figures 1 and 7) a scanning mirror system (100, scanning apparatus), comprising: 
a mirror (1, reflector);

a first anchor and a second anchor (41, supporting portions) located on opposing sides of the mirror (R and L sides of the reflector as shown in figure 7); 
a first arm (3, coupling portion) extending between the first anchor and the first portion of the flexure (between 41 and 2, see figure 7); 
a second arm (3, coupling portion) extending between the first anchor and the second portion of the flexure (between 41 and 2, see figure 7), each of the first arm and the second arm defining a respective gap  (7, second slit) that extends inwardly from an outer perimeter of the scanning mirror system;
a third arm (3, coupling portion) extending between the second anchor and the first portion of the flexure (between 41 and 2, see figure 7);
a fourth arm (3, coupling portion) extending between the second anchor and the second portion of the flexure (between 41 and 2, see figure 7); and
an actuator system (51-54, piezoelectric elements) configured to actuate the first arm, the second arm, the third arm, and the fourth arm to thereby vary a scan angle of the mirror (the mirror is adjusted via the piezoelectric elements) [0039-0044].
However, Oyama does not explicitly disclose a support structure coupled to the scanning mirror system, the support structure comprising a circuit board, the circuit board comprising drive circuitry.  Oyama and Chou et al. are related as scanner devices.  Chou discloses (e.g. figure 1) a support structure coupled to the scanning mirror system (see figure 1, the substrate is connected to mirror element 14) the support 
Consider claim 11, the modified Oyama reference discloses (e.g. figures 1 and 7 of Oyama) a scanning mirror system, wherein the actuator system comprises one or more piezoelectric actuators (51-54, piezoelectric elements) [0039-0044 of Oyama].
Consider claims 12, Oyama does not explicitly disclose that the actuator system comprises one or more of an electrostatic actuator and an electromagnetic actuator.  Although Oyama et al. do not explicitly disclose that the actuator is selected from an electrostatic or electromagnetic actuator, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention that the actuators could be selected from the group of two since actuators are disclosed and there are a finite potential ways in which the actuator can be selected (e.g. electromagnetic or electrostatic).  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify the actuators to be selected from the group of electrostatic or 
Consider claim 17, the modified Oyama reference discloses (e.g. figures 1 and 7 of Oyama) a scanning mirror system, wherein the first arm, the second arm, the third arm, and the fourth arm are configured to mechanically amplify motion created by the actuator system (arms 3 are longer than the actuators) [0039-0044 of Oyama].
Consider claim 18, the modified Oyama reference discloses (e.g. figures 1 and 7 of Oyama) a scanning mirror system, wherein each of the third arm and the fourth arm define a respective gap that extends inwardly from the outer perimeter of the scanning mirror system (gap 7 exists for all arms) [0039-0044 of Oyama].
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyama et al. (US 2018/0039074) (of record) in view of Chou et al. (US 7,990,595) as applied to claim 1 above, and further in view of Brown (US 8,488,224) (of record).
Consider claim 4, the modified Oyama reference does not explicitly disclose that the scanning mirror system is electrically coupled to the circuit board via one or more wire bonds.  Oyama and Brown are related as MEMS devices.  Brown discloses (e.g. figure 1) a support structure comprises a circuit board, and wherein the scanning mirror system is electrically coupled to the circuit board via one or more wire bonds (the drive circuit provides the proper voltages via drive lines to cause the desired movement of the mirror) [col. 2, lines 32-67].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Oyama, as taught by Brown, in order to provide the proper voltages to cause the desired movement of the mirror. 
Claims 5, 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyama et al. (US 2018/0039074) (of record) in view of Chou et al. (US 7,990,595) as applied to claim 1 above, and further in view of Tanaka (US 2017/0257611) (of record).
Consider claim 5, Oyama et al. do not explicitly disclose a first sensor configured to sense strain of the flexure, the first sensor located at the first anchor.  Oyama et al. and Tanaka are related as display devices.  Tanaka discloses a first sensor configured to sense strain of the flexure, the first sensor located at the first anchor (the strain sensor is located at the pivot which is taken as the anchor point) [0068].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Oyama et al. to include the sensor, as taught by Tanaka, in order to test the strain of the flexure to ensure optimum operating conditions are achieved.
Consider claim 14, Oyama do not explicitly disclose a first sensor configured to sense strain of the flexure, the first sensor located at the first anchor.  Oyama et al. and Tanaka are related as display devices.  Tanaka discloses a first sensor configured to sense strain of the flexure, the first sensor located at the first anchor (the strain sensor is located at the pivot which is taken as the anchor point) [0068].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Oyama et al. to include the sensor, as taught by Tanaka, in order to test the strain of the flexure to ensure optimum operating conditions are achieved.
Consider claim 19 Oyama discloses (e.g. figures 1 and 7) a display device, comprising: a light source; and

a mirror (1, reflector);
a flexure supporting (2, torsion beams)  the mirror, the flexure comprising a first portion extending in a first direction from the mirror and a second portion extending in a second direction from the mirror (i.e. from the top and bottom of the reflector);
a first anchor and a second anchor (41, supporting portions) located on opposing sides of the mirror (R and L sides of the reflector as shown in figure 7);
a first arm (3, coupling portion) extending between the first anchor and the first portion of the flexure (between 41 and 2, see figure 7);
a second arm (3, coupling portion) extending between the first anchor and the second portion of the flexure (between 41 and 2, see figure 7), each of the first arm and the second arm defining a respective gap (7, second slit) that extends inwardly from an outer perimeter of the scanning mirror system;
a third arm (3, coupling portion) extending between the second anchor and the first portion of the flexure (between 41 and 2, see figure 7);
a fourth arm (3, coupling portion) extending between the second anchor and the second portion of the flexure (between 41 and 2, see figure 7); and
an actuator system (51-54, piezoelectric elements) configured to actuate the first arm, the second arm, the third arm, and the fourth arm to thereby vary a scan angle of the mirror (the mirror is adjusted via the piezoelectric elements) [0039-0044].

Oyama et al. and Tanaka are related as display devices.  Tanaka discloses a first sensor configured to sense strain of the flexure, the first sensor located at the first anchor (the strain sensor is located at the pivot which is taken as the anchor point) [0068].  However, Tanaka does not explicitly disclose a second sensor.  Note that the Court has held that mere duplication of parts has not patentable significance unless a new and unexpected result is produced; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  It is considered to be within ordinary skill to duplicate the sensor so that a second sensor is located at the second anchor.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Oyama et al. to include the sensor, as taught by Tanaka, in order to test the strain of the flexure to ensure optimum operating conditions are achieved.
However, the modified Oyama reference does not explicitly disclose a support structure, comprising a circuit board, the circuit board comprising drive circuitry; or that the support structure underlies the scanning mirror system.  
Oyama and Chou et al. are related as scanner devices.  Chou discloses (e.g. figure 1) a support structure comprising a circuit board (the substrate 11 can be a circuit board), the circuit board comprising drive circuitry (the circuit board would include drive circuitry for the scanning mirror to function as intended) [col. 5, lines 30-67] and that the support structure underlies the scanning mirror system (See figure 1, the mirror 14 is attached to the circuit board substrate 11 via electric connectors 123a/123b.  As a .
Claims 6-7, 15-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyama et al. (US 2018/0039074) (of record) in view of Chou (US 7,990,595) and Tanaka (US 2017/0257611) as applied to claims 5, 14 and 19 above, and further in view of Jackson (US 5,934,140) (both of record).
Consider claim 6, the modified Oyama reference does not explicitly disclose a second sensor configured to sense strain of the flexure, the second sensor located at a non-anchor location spaced from the first anchor, the non-anchor location undergoing greater strain during actuation by the actuator system relative to the first anchor.  Oyama, Tanaka and Jackson are related as sensing devices.  Jackson discloses (e.g. figures 2E-2G) a second sensor configured to sense strain of the flexure, the second sensor located at a non-anchor location spaced from the first anchor, the non-anchor location undergoing greater strain during actuation by the actuator system relative to the first anchor (Strain gauges can be coupled to the sensor arm and base, attached to the sensor arm or attached between sensor arm and base.  Changes in the angle of the senor arm relative to the base, or changes in the flexure of censor arm change the strain sensed by the strain gauge) [col. 5, lines 21-40].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Oyama reference, to incorporate the strain sensors, as taught by Jackson, in order to accurately detect positioning of the device.

Consider claim 15, the modified Oyama reference does not explicitly disclose a second sensor configured to sense strain of the flexure, the second sensor located at a non-anchor location spaced from the first anchor, the non-anchor location undergoing greater strain during actuation by the actuator system relative to the first anchor. Oyama, Tanaka and Jackson are related as sensing devices.  Jackson discloses (e.g. figures 2E-2G) a second sensor configured to sense strain of the flexure, the second sensor located at a non-anchor location spaced from the first anchor, the non-anchor location undergoing greater strain during actuation by the actuator system relative to the first anchor (Strain gauges can be coupled to the sensor arm and base, attached to the sensor arm or attached between sensor arm and base.  Changes in the angle of the senor arm relative to the base, or changes in the flexure of censor arm change the strain sensed by the strain gauge, During regular operation strain can vary such that the non-anchor location would undergo greater strain relative to the first anchor) [col. 5, lines 21-40].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Oyama reference, to incorporate the strain sensors, as taught by Jackson, in order to accurately detect positioning of the device.

Consider claim 20, the modified Oyama reference does not explicitly disclose one or more non-anchor sensors configured to sense strain of the flexure, the one or more non-anchor sensors located at a non-anchor location spaced from the first anchor, the non-anchor location undergoing greater strain during actuation by the actuator system relative to the first anchor.
Oyama, Tanaka and Jackson are related as sensing devices.  Jackson discloses (e.g. figures 2E-2G) one or more non-anchor sensors configured to sense strain of the flexure, the one or more non-anchor sensors located at a non-anchor location spaced from the first anchor, the non-anchor location undergoing greater strain during actuation by the actuator system relative to the first anchor (Strain gauges can be coupled to the sensor arm and base, attached to the sensor arm or attached between sensor arm and base.  Changes in the angle of the senor arm relative to the base, or changes in the flexure of censor arm change the strain sensed by the strain gauge.  During regular operation strain can vary such that the non-anchor location would undergo greater strain relative to the first anchor) [col. 5, lines 21-40].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Oyama reference, to incorporate the strain sensors, as taught by Jackson, in order to accurately detect positioning of the device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872